Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal insulating layer, the adjustable slats, and the rinse port must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 14, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There is no clear basis for what structures are required or how one of ordinary skill would incorporate a means for making the slats adjustable or for what elements would be required to provide a “rinse port”.  On pages 12 and 13 there is brief and vague mention of adjustability and rinse ports but provides no means or structures which would perform these intended functions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Noy (2004/0111918) in view of Bier (2011/0162239) and Tuan (2004/0074107).
Van Noy shows a shoe comprising an upper (302) comprising a vent assembly comprising a frame (213), slats (211), and a functional layer (206) substantially as claimed except for the material for 
     In reference to the permeability of the upper materials, the materials taught by Bier are considered to inherently be in the range as claimed.
     In reference to claim 3 see Van Noy paragraph [0039].
     In reference to claims 4 and 5, Van Noy as modified above discloses the claimed invention except for the exact functional material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
     In reference to claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to space the slats as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In reference to claims 13 and 14, Van Noy shows adjustable slats and a rinse port inasmuch as applicant has defined and disclosed.
Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-6, 8-15, and 17  above, and further in view of Pietrowski (1394348).
     Van Noy as modified above shows a shoe substantially as claimed except for the location of a ventilation assembly and offset/adjustable slats.  Pietrowski teaches providing a ventilation assembly in the toe area and teaches providing offset/adjustable slats (between 12 and between 15).  It would have been obvious to provide ventilation assembly in the toe area and to form the slats as offset and .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 7 and 13 above, and further in view of Tsen (5950333).
     Van Noy as modified above shows a shoe substantially as claimed except for the exact material for the upper.  Tsen teaches the use of rubber (column 1 lines 50-55) for the upper of a shoe.  It would have been obvious to use rubber as taught by Tsen in the shoe of Van Noy as modified above to provide an inexpensive and durable footwear.
     In reference to the permeability, Tsen teaches rubber which is the same material as claimed and therefore inherently has the claimed permeability.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732